 CIRCLET CORPORATION 245 CircleT Corporation; Meat Men, Incorporated d/b/a Royal T Meat and Meat Cutters Union Local 439 Amalgamated Meat Cutters and Butcher Workmen of North America, AFL-CIO. Case 31-CA-7321 September 20, 1978 DECISION AND ORDER BY CHAIRMAN F ANr-;JNG AND MEMBERS PENELLO AND MURPHY On June 2, 1978, Administrative Law Judge liam J. Pannier III issued the attached Decision in this proceeding. Thereafter. Respondents Circle T Corporation and Meat Men, Incorporated, d/b/a Royal T Meat filed joint exceptions and a supporting brief. Pursuant to the provisions of Section 3(b) of the National Labor Relations Act, as amended, the tional Labor Relations Board has delegated its thority in this proceeding to a three-member panel. The Board has considered the record and the tached Decision in light of the exceptions and brief and has decided to affirm the rulings, findings, 1 and conclusions of the Administrative Law Judge and to adopt his recommended Order. ORDER Pursuant to Section IO(c) of the National Labor Relations Act. as amended. the National Labor tions Board adopts as its Order the recommended der of the Administrative Law Judge and hereby ders that Circle T Corporation and Meat Men. Incorporated d/b/a Royal T Meat, Montclair, 
fornia, their officers, agents, successors, and assigns, shall take the action set forth in the said ed Order. 1 The Respondents have excepted 10 certain credibihty lindtngs made by the Admmlstrattve Law Judge. II is the Board's rstablished pohcy not lo overrule an Administrative Law Judge's resolutwns w1th respect to credtbtl· tty unle" the clear preponderance ,,fall of the relevant evidence convinces us that the resolutions are incorrect. Standard Dry Wall Produc/5, Inc., 91 NLRB 544 ( 1950), enfd. 188 F.2d 362 (C. A 3, 195]) We have carefully exammed the record and lind no basis for reversmg hts tindmgs. DECISION Statement of the Case WILLIAM J. PAl':-JIER III, Administrative Law Judge: This matter was heard by me in Los Angeles. California. on February 9 and 10. 1978. On October 31, 1977,1 gional Director for Region 31 of the National Labor tions Board issued a complaint and notice of hearing, based 1 L:nless stated. all tK'l·urreJ In 1977. 238 NLRB No. 35 upon an unfair labor practice charge filed on August 18 and amended on October 31, alleging violations of Section 8(a )(I). (3 ), and (5) of the NatiOnal Labor Relations Act. as amended. 29 U .S.C.. Sec. 151. et seq .. herem called the Act. All parties have been afforded full opportunity to appear. to introduce evidence, to examine and cross-examme nesses, and to file briefs. Based upon the enttre record.l upon the filed on behalf of the parttes, and upon my observatiOn of the demeanor of the wttnesses. I make the followmg: Fli"DI:'>IGS OF F ACl Circle T Corporation. herein called Respondent Circle T.1 was incorporated on March 17. 1965. Since December 1968. it has operated as a wholesale supplier of meats and related items at a facility located at 5450 Olive Street. Montclair. California. which it leased from Frank Tomktns. In 1969. Respondent Circle T recognized Meat Cutters Union Local 439, Amalgamated Meat Cutters and Butcher Workmen of North America, AFL-CIO, herein called the Union,Ł as the bargaining representative of tis employees. This relationship continued, without interruption. until the closure of Respondent Circle T on May 20. Thus. the ties stipulated that at all times material up to and including May, Respondent Circle T had been an employer-member of Associated Meat and Food Suppliers of Southern fornia, which Respondent Circle T had designated as its representatives for purposes of collective bargaining and which had. on behalf of all of its employer-members ing Respondent Circle T. entered into a ing agreement effective October I. 1976. through October I. 1979.1 On May 20. Respondent Circle T ceased conducting tive operations at the Olive Street facility. One week earlier. on May 13. Roy Tomkins, Respondent CircleT's president and general manager, and the son of Frank Tomkins. had told the Union's representatives that he intended to close the plant, although he did not specify a date for closure and had said only that Respondent Circle T would close once tt had finished boning seven chucks. domg some gnnding patty work and completing some shipping and cleamng up. l Certain errors 111 the transcnpts are h<reby noted and corrected. J Origmally. Respondent CircleTs correct name had been Ctrcle T \-feat and Provtswns, Inc. Shortly after the May 20 closure, discussed mjra. th< articles of mcorporatwn were amended. changmg the name to Ctrcle T Cor· poratwn, although these amended artJCies had not been tiled b) the ttm< of the heanng. 'At all times matenal. the L:nwn has been a labor organization" tthm the meaning of Sec. 2(5) of the Act. 'The pames stipulated that an appropnate bargatmng unit, wtthm th< meamng of Sec. 9(bi of the Act, IS: All maintenance men, meat cutters, beef breakers, hog cutters. roultf) men, corned beef men, checkers, shippmg clerks, gnnd.rs. dicerOpork shop cutters. apprentice meat cutters, receivmg clerks. order clerks. freezer men. choppers, mJXers, CCX)Ier men. cryovac and VJ.L machme operators. turntable take-off men. patty machtne operators, nrder run· ners, wrappers, strappers. packers. cryovac sealers. common laborers. Janitors and cleanup men employed by emplnyer-members of AsSl>cJ· ated Meat and Food Suppliers of Southern California: excluding office clerical employee;, guards and supervtsors as defined in the All. The parties further stipulated that a maJnrity of the employees m thos umt had designated or selected the Cn10n as the1r representatl\e for Colllecttve hargammg at all times materlal.  246 DECISIONS OF NATIONAL LABOR RELATIONS BOARD Ten days later, Tomkins sent a letter to the Union, ing. inter alia, that due to "sustained operating losses over the past twenty-four months, a decision has been made by the Board of Directors of Circle T Meat and Provisions, Inc. to cease all meat production activities as of May 20, 1977." However, the Union has never requested bargaining regarding Respondent Circle Ts discontinuance of the business. Following the closure. activities of the Olive Street ity were confined to the gradual selling of inventory that had been on hand on May 20. On July 5, full operations resumed at Olive Street, assertedly under the control and ownership of Meat Men, Incorporated. d/b/a Royal T Meat.' herein called Respondent Royal T, which, on the surface, had no relationship to Respondent Circle T other than the fact that the shareholders of Respondent Royal T formerly had been employees of Respondent Circle T.7 Thus Roy Tomkins, the sole owner of all 430 shares of Respondent Circle T's stock. owned none of Respondent Royal T's 29 shares of outstanding stock, of which 10 shares each were owned by Dale Diebold, formerly Respondent Circle T's manager, and Robert George Eldred, with 5 of the remaining shares owned by Ralph William Cook and 4 by Gail Berry Carr. None of the three directors of dent CircleT Tomkins, his father, Frank, and Roger M. Holloway-was an owner, officer, or director of spondent Royal T. whose board of directors consisted of the 4 shareholders, with Diebold serving as president, Eldred as secretary-treasurer. and Cook and Carr as vice presidents. Moreover. Respondent Royal T signed an agreement to purchase the inventory of Respondent Circle T for a reasonable price, leased the Olive Street facility from Frank Tomkins for the same rental price as dent Circle T had paid Frank Tomkins. and leased the equipment from Respondent Circle T for a price which is not inherently low. Consequently. at first blush, the tion by which operations were transferred to Respondent Royal T appears to be no different from similar business transactions whereby employees purchase the failing ness of their employer and commence operating it as ers. Nevertheless, there is other evidence which supports the General Counsel's assertion that Respondent Royal T is the alter ego of Respondent Circle T and that the two are, in reality, a single employer, with the closure and subsequent reopening being no more than an effort by a firm losing money to he rid of the costs of unionization. Most prominent in this regard is the undisputed evidence that lomkins had been attempting to be relieved of the obligatiOn to continue recognizing the Union. For example. it is undisputed that in January he had convened an ployee meeting at which he had advised them that dent CircleT had lost $50,000 in 1976; that one of its major expenses was having to make so many payments to the 'The name of Meat Men, Incorporated dib/a Royal T 'vleat appears as amended at the heanng. 'There v.·as no s1gnifirant change in operations mitially nor. for that ter. ulttmalely. smce the change effected in the retail counter was not shown to have had .my 'igmficant effect upon the duttes of Ihe umt employees. Resp<Łndent Ctrcle T had employed 20 employees in the untt when it had closed. A'tde from the shareholders. only 6 of these employees were rehired by Re>pondent Royal T. Union; that the employees would he better off without the Union; and that they could vote it out, form their own house union. 
deal directly with him, rather than having to go through the Union. and he paid an additional amount of money over scale. Further, it is uncontroverted that he had been overheard remarking that his attorneys were working on getting Respondent Circle T out of the gaining agreement and that he intended to get the linion out of Respondent Circle T. Consequently, the record ports the conclusion that Roy Tomkins viewed the Union as being responsible for excessive expenses being incurred by Respondent Circle T and also supports the conclusion that he was endeavoring to terminate the Union's sentative status for that reason. Indeed. there is more direct and more proximate dence that Tomkins had intended to dose Respondent cle T and to reopen under a different name. with a what modified ownership structure. as a device for eliminating the Union. It is undisputed that, during a cheon conversation on May 6, Tomkins had announced to former steak cutter Mickey Short that Respondent Circle T was going to he out of business in 4 or 6 weeks, that he had plans to start another company, and that this was being done as a "maneuver" to get the Union out.' Toward the end of that same month. Tomkins often had mentioned the new company during casual conversations with Short and. on May 26 or 27. he had summoned Short to his office where he again stated that he intended to start a new pany; that he and the officers had decided to invite Short to participate; that he would be "going out front" for the credit with each of the officers contnhuting about $1.000 from their sick leave and vacation pay; and that while he would not he around for a few months until things got leveled out. he would be receiving 60 percent, and the other officers 40 percent. of the profits. Short testified that among the papers on Tomkins' desk during this conversation had been one containing the names of the officers of the new company on which were listed Dale Diebold as president, Roxanne Peterson as secretary-treasurer, and Eldred. Carr. and Cook as vice presidents. Also listed was the name of the new entity which. though Short testified that he had not paid close attention, appeared to have been "Minute Men." Nor was Mickey Short the sole witness to testify mg offers by Rny Tomkins pertaining to the new company. J. C. Short testified that during the week of June 20, Roy Tomkins had related that he wanted to start a shop: that he would be taking 60 percent; that the officers. each of whom would be former employees of Respondent Circle T contributing $1.000 from vacation and retroactive 8 Dtebold Iestified that after Tomkms had replaced Mickey Shmt as ager. approxtmately 2 years before the heanng m the inslant case. the latter had harbored tll feehng t<lward and had made numerous adverse comments about Tomkm,. Shnrt, however. dented thai he had harbored any ill will toward Tomkms as a result of the incident. testtfying that 1t had been "ex· plamed to me why l was let go and l understood." Asked Ill speufy and describe even one such mstance of Short making adverse comments ahout Tomkins. Dtebold equivocated and never did answer the queslion. over. whtle Diebold contended !hat he "could fill the courtroom with people that would go along with my belief," no were called to corroborate either his opinion of Short's attitude toward or assertion that the former had made numerous adverse comments concerning the latter. Mickey Short appeared to he a slratghtforward Witness and l credil hts test1mony.  CIRCLE T CORPORATION 247 pay, would be receiving 40 percent: that these officers would be Diebold, who would be president, and Carr. Cook and Eldred, who would be vice presidents: and that he (Tomkins) would not be around there. According to J. C. Short, Tomkins had offered him a job on the boning table at $30 over scale with provision for additional piecework rates. Boner Gilbert Moreno described a similar tion. occurring approximately 7 weeks after the closure. in which Roy Tomkins had said that they were thinking about opening up under a different name: that the new business would be incorporated: that Moreno would be one of the previous employees to be afforded an opportunity to come a part owner with an investment of $1,000: and that Moreno would be in charge of the Portion Control ment at a rate of $330 per week plus benefits. Neither reno nor Mickey Short accepted the part ownership offers. Asked about these conversations, Roy Tomkins conceded that they had occurred, but when asked specifically if he had made the particular remarks recited above, he claimed lack of recollection, leaving the descriptions of Moreno and the Shorts largely undisputed. However, Tomkins did claim that he had participated in these conversations and had made the part ownership offers at the request of Diebold. Diebold corroborated Tomkins in this respect. Yet, Diebold testified that he had made similar offers to the Shorts, on two occasions to each. Unexplained was why, if Diebold had done so. he had felt it necessary to have Tomkins do likewise. Further, Diebold claimed that he did not recall having told Tomkins what to tell the Shorts in making these offers-a strange procedure in light of Diebold's assertion that he had been the person to establish employment terms for Respondent Royal T and, presumably, would have wanted Tomkins to advise these men accurately concerning the terms under which they would be associated with spondent Royal T. Finally, no explanation was advanced to explain why it had been Roy Tomkins who had approached Moreno regarding a part ownership interest in Respondent Royal T. Diebold and Roy Tomkins also testified that there had been discussions about the latter taking a 60-percent est in Respondent Royal T. but they claimed that thts had been but one of several alternative arrangements discussed. Tomkins testified that the discussions of this alternattve had only been pursued "until the first week or so in June" and, similarly, Diebold testified that this possibility had been abondoned by the date of Respondent Royal T's tion on June !3. Yet, relying upon a proximate doctor's appointment as the basis for fixing the week of his described conversation wtth Roy Tomkins. J. C. Short fied that it had occurred during the last full week in after Respondent Royal T had been incorporated. On examination. Roy Tomkin's protestations that Short had been in error about the date and that the conversation had occurred early m the month collapsed when he was shown his pretrial affidavit, stating that his conversation with J. C. Short had occurred in "late June." Confronted with this affadavit. Tomkins admitted that the conversation might have been in late June, thereby undermining both his own and Diebold's explanation that consideration of the 60/40 plan had been but an alternative plan of organization that had been abandoned well before Respondent Royal T had commenced operatiuns. That the plan to simply incorporate tn a fashion whtch left Roy Tomkins in control of the business had never been abandoned and, to the contrary. had been implemented, is shown by the conformity of Respondent Royal T's ration to Tomkins' earlier descriptions of the steps which would be taken to do so, advanced during the above-recited conversations with the Shorts and Moreno. Thus, both bold and Eldred did contribute $1.000 to purchase stock of Respondent Royal T. Carr and Cook did not contnbute this amount. Yet, this was not for want of desire to do so. bold testified that while "what we were trying for was a thousand dollars apiece," this could not be accomplished since "[t]wo of the stockholders were short of money." sequently, the $1.000 contributiOn plan by former ees of Respondent CircleT had been followed to the degree possible. As listed on the papers on Roy Tomkins' desk. when Mickey Short had been in his office in late May. Diebold did become president of Respondent Royal T. while Eldred, Carr. and Cook became vice presidents. Contrary to the list, Roxanne Peterson did not become surer. However, she did become Respondent Royal T's bookkeeper and, as the offers to Moreno and to Mickey Short show, at the time of the late May discussion, dent Royal T's operation was still in the planning stage and its plans had not yet solidified. Further, the name "Minute Men," which Mickey Short testified appeared to be the name listed for the new company which he had seen that day, is quite close to the name Meat Men and Short ceded that he had not examined the name closely as his attention had been diverted elsewhereŁ The most significant similarity between the descnption of the operations of the new business advanced by Roy kins to Moreno and the Shorts and the manner in which Respondent Royal T did. in fact. operate pertained to the role of Roy Tomkins himself. As set forth above. Tomkins had said that he would not be arnund for a period of time after the new company opened. That, in fact, was what occurred. However. in August, he began coming to the ive Street facility for approximately 2 days each week. While there. he engaged in managerial. as opposed to sultant. activities. Thus, he exhorted employees. both dividually and in group meetings, to improve their ance and suggested means by which this could be accomplished. He informed Diebold of the price and ment terms of products in response to at least one er's inquiry. When a customer, Primal Meat Company. fell into arrears in its payments, Tomkins was the individual who notified that firm that Respondent Royal T would not ship additional meat to it until the overdue payments were 9 lnterestmgly. D.ehold equtvocated when asked about the source of that name: "I don't know who come !stc] up wtth the Meatman . . 
that was tn a ..:onversauon wtth all the corporate members who are now, and Roy kms was there too." Tomkms dtd not testtfy on thiS point and none of the other shareholders was called as a Witness. \Vhal IS clear, however. ts that the name Ro}·al T had been associated with Respondent Ctrcle T pnor to the events at issue tn the mstant case. It had been used. m heu of a grader stamp. as a heef brand up to 3 or 4 years pnor to the closure. when Respondent CircleT branded beef Although thts operation ma} have heen dtscontmued, the name continued to be associated wtth Respondent Ctrcle T as shown b) tis May 23 leller to the Unwn, whtch, m the lower nghl corner. hears the legend "The Home of Royal 'T Brand Beef." Ro} Tomktns datmed that 11 had been 
Dtebold who had selected thts name for Respondent Ro)al T. hut D1ehold d1d not Ci.)rrohorate m th1:-, regard.  248 DECISIONS OF NATIONAL LABOR RELATIONS BOARD receivedH' In sum, following his return to the Olive Street facility, which ultimately became a daily occurrence, Roy Tomkins appears to have functioned in much the same manner as he had prior to May 20. Although Diebold and Tomkins both asserted that it had been the former that had set the employment terms for the employees. not a single specific instance of such independent conduct by Diebold was adduced to support the assertion. Nor is there any Jective fact in the record to support their assertion. However. both Tomkins and Diebold claimed that the former's return had been occasioned by difficulties which the latter had encountered after he began operating the cility. While their explanation was implausible, the mony describing the asserted difficulties of Diebold was relatively vague. It was not supported by either tary or by other testimomal evidence. Moreover. there is no evidence showing that these difficulties were of such tude as to require the continuing presence of Tomkins every day at the Olive Street facility. While Diebold advanced a general list of changes which Roy Tomkins had instituted following his reappearance at the facility, at no point did either he or Diebold explain the precise manner and means by which 5 days a week was required to improve the tions of Respondent Royal T. Finally, although asked about the matter, Diebold never was able to explain with any degree of logic and clarity why, if he had been encing such difficulties, he had chosen to turn to Roy kins who. after all. had been the person in charge of spondent Circle T during its period of financial decline prior to May 20. Indeed, Diebold had worked at dent Cin:le T for almost a decade and it is difficult to ceive any additional contribution which someone who had also worked there. such as Tomkins. could make to hold's knowledge of the business. Diebold nor Roy Tomkins was a persuasive ness. The latter's remarks to Moreno and the Shorts, who were credible witnesses, were uncontroverted. Those marks show that Roy Tomkins was dissatisfied with the expense of the Union's collective-bargaining agreement and that he was planning to create Respondent Royal T as a "maneuver" to eliminate the Union as the representative of the Olive Street facility employees. The descriptions of how Respondent Royal T would he organized, as advanced by lomkins in May and June, correspond to what ultimately did occur. Consequently. there is considerable direct dence showing that Respondent Royal Tis no more than "a disguised continuance" of Respondent Circle T. See How· ard Johnson Co., Inc. v. Detroit Local Joint Executive Board, etc., 417 U.S. 249, 259, 
fn. 5 (1974). That Respondent Royal Tis the alter ego of Respondent Circle T is shown also by certain other factors. First, spondent Royal T is no more than a shell for all practical purposes. All of the assets used in its business-the Olive 10 Although Diebold testified that he had asked Roy Tomkins to make this as well as Slmdar calls, his testimony in this regard was uncorroborated. Moreover, he advanced no reason for having requested Tomkins, ly a consultant, to make calls of thiS nature. rather than, as president of Respondent Royal T. having made the calls himself. The fact that it was Tomkins who made such calls--as opposed to simply rendering advice on cred1t matters---is more consistent with the role of one who IS in control of management than wJth the role of one who is merely advising management regardmg lmproving operations. Street facility. the adjacent lot, and the equipment-are owned by Frank and Roy Tomkins, either directly or by virtue of Roy Tomkin's ownership of all stock of dent Circle T. Accordingly. Respondent Royal T owns no capital assets that would commit it to continued operation 
of the business. Second. while the closure was followed hy numerous cussions pertaining to planning continued operation 
of the business by former employees of Respondent CircleT. not even an effort was made by Roy Tomkins to ascertain if the business as a unit or its assets could he sold. Rather. for 6 weeks, Tomkins merely sat on the business, selling tory leisurely and formulating a plan whereby several of the employees could become shareholders in a new operating entity that would serve as a vehicle for continuing the ness. Such conduct is hardly consistent with the posture of a businessman who is withdrawing completely from an prise and who. presumably, would desire to dispose of its assets as quickly as possible before they depreciated further. Third, Roy Tomkins' testimony concerning the events which had led him to decide to close is inconsistent with other evidence. He contended that he had made the closure decision on Monday, May 16, upon learning the preceding Friday that a large customer had gone out of business owing Respondent Circle T approximately $I 6,000. Yet, it is undisputed that I 0 days earlier. on May 6, he had nounced to Mickey Short that the business was to he closed. This earlier to Short undermines the inherent logic of the sequence of events advanced by Roy Tomkins to justify the closure decision. Moreover, while it is undisputed that Respondent CircleT had sustained losses prior to its closure. no evidence was produced to support the contention that these losses had been of such magnitude as to necessitate closure. See N.L R.B. v. Sam Wallick, and Sam K. Schwalm, dlb!a Wallick and Schwalm Company, er a/., 198 F.2d 477, 483 (C.A. 3, 1952). Finally. as predicted to the Shorts, Roy Tomkins was absent from the Olive Street facility during the initial phase of Respondent Royal T's operations. However, his father, who had come to the facility only on weekends, if at all, prior to the closure, suddenly began appearing daily during the period after July 5. He continued to do so until his son returned. at which point, as Diebold testified, the elder Tomkins "gradually ceased working there the more Roy came on the premises." Frank Tomkins was never called as a witness nor was the failure to call him explained by spondents. Thus. the record is devoid of any explanation for either his sudden appearance at the facilitv or for his cessation of those appearances upon his return." Moreover. other than Diebold's passing reference to the fact that Frank Tomkins had performed some equipment maintenance, no evidence was produced as to what work he had performed while there. In these circumstances, it is a fair inference that had Frank Tomkins been called, his timony would have been adverse to Respondent's position. Colorjio Decorator Products, Inc., 228 NLRB 408, 420 " There is some evidence that there is a degree of friction between Frank and Roy Tomkins. However, this point was never developed and there is neither a contention nor evidence to support a contention either that Frank Tomkms ceased reporting to the Olive Street facility because of hiS son's return or that he was not called as a witness because of any hos!!lity toward his son.  CIRCLET CORPORATION 249 (I 977): Inrernalional Union, Unired Automobile. Acrwpace and Agricultural Implement Workers of America (UA 1-V) v. lv'.L.R.B .. 459 F.2d 1329. 1335 38 (C.A.D.C.. 1972). It is an equally fair inference that in Roy Tomkins' absence, signed to create the tmpression of separateness of dents, his father had begun reporting daily to manage the business until his son felt his separateness sufficiently lished to resume reporting on a daily basis. The factors significant in making an alter ego tion are reviewed in Juniors, Inc., 230 N LRB 329, 333 (1977). There. no alter ego was found. In the instant case, however, the evidence is not sufficient to conclude that Respondent Circle T had been compelled to terminate its business, either by virtue of external pressure or by virtue of the adverse financial posture in which Roy Tomkins found himself in May. :\lo evidence was presented on this point beyond the testimonial assertions of Tomkins. Further. his comments throughout 1977. beginning with the employee meeting in January, show that Tomkins had viewed the expense of observing the collective-bargaining agreement as excessive and that he had desired to eliminate that expense. His comments also show that the device for accomplishmg this objective was closure of Respondent Circle T and opening as a different firm. Accordingly. Tomkins' conduct was motivated by a nefarious purpose. Moreover. there has been no transfer of assets nor similar commitment that would warrant the conclusion that the transaction giving rise to creation of Respondent Royal T was other than a mere "paper arrangement." Indeed. the lease for the facility was not signed until after the complaint had issued in the instant matter. Finally. while there has been no showing that Roy Tomkins enjoys an ownership interest in dent Royal T. he continues to be present daily at the ity, continues to make managerial decisions and is the only individual there who has been shown with any degree of specificity to do so. In these circumstances, and in light of his earlier comments to the employees of Respondent Circle T. it is a fair inference that Respondent Royal T is no more than a front for Respondent Circle T and. accordingly. for Roy Tomkins' interests. Therefore, I find that a preponderance of the evidence establishes that Respondent Royal T is the alter ego of spondent Circle T, being no more than a "disguised tinuance" of the latter. and, accordingly. I deny dents' motion to dismiss the complaint on the basis that no such relationship has been shown to exist. This being the fact. certain other conclusions follow. First. the parties 
stipulated that during the 12-month period prior to May 20, Respondent Circle T, found above to have been engaged in the wholesale selling of meats and related products, had purchased and received goods or services valued in excess of $50,000 directly from suppliers located outside the State of California. Since Respondent Royal T is the alrer ego of Respondent Circle T, Respondents are a single employer. within the meaning of Section 2(2) of the Act, engaged in commerce and in a business affecting commerce within the meaning of Section 2(6) and (7) of the Act. Second, by terminating all of its employees on May 20 as part of its effort to escape the economic obligations imposed by the 1976-79 collective-bargaining agreement. to which it was a party by virtue of its membership in Associated Meat and Food Suppliers of Southern Californ1a. Respondent Circle T vtolated Section 8(a)(3) and (I) of the Act. Los Anf?eles Marine Hardv.·are Co .. A Dil·iswn Jlarme Associates. Inc.; and California .".Iarine Hard.,.,·arc Co., A D1-ri.1ion ol ,\,fission Marine Associates. Inc .. 235 '\LRB 720 ( 1978). Third. as the alrer ef?o of Respondent Circle T. dent Royal T has been hound to the 1976 79 bargaining agreement to which Respondent Circle T ts hound. "A company which has not agreed to he bound by the collective-bargaining contract of another compan) may nevertheless be held to the contract if it is an alter <'f?O of the signing company .... " Peter Kiewit Som' Co., and South Pmme Construction Co. 206 NLRB 562 ( 1973). vacated <ln other grounds 518 F.2d I 040 (C.A.D.C .. 1975 ). atlll. tn part. vacated in part. and remanded 425 U.S. 800 ( 1976). An employer who is bound to a collectiw-hargammg ment is not free. notwithstanding the existence of valid nomic considerations. to change the terms of that ment without the consent of the signatory union. See Lo.1 Anf?eles Afarine Hardware Co .. supra. and cases ctted therein. Here, Respondent Royal T llperates on a nonunion basis. Not only has it disregarded the terms of the 1976 79 collective-bargaining agreement. but it has ignored its gation to continue recognizing the Union as the tive of its employees who are pert(Jrmtng essentlall) the same duties as they had been perf(Jrming prior to \1ay 20. In these circumstances. and in light of the alter ego status of Respondents, I find that by repudiating the gaining agreement, by modifying employment terms. and by Withdrawing recognition of the L'nion as the tive of its employees. Respondents have violated SecttllO 8(a)(5) and ( l) of the Act. See Appalachian Consrmctwn. Inc., and SE-OZ Construction Company. Inr.. 235 NLRB 685 ( 1978). Finally. the General Counsel alleges that Section 8(a)(5) and (I) of the Act was violated by the decision to close and by the closure of Respondent Circle T on May 20. as well as by the reopening of the facility, without prior notification to the Union and affording it the opportunity to bargain cerning these matters. It is, as found ahove. true that on May 13. Roy Tomkins did advise the Union that he tended to close the plant and that the Union never sought to bargain about either this decision or its effects upon the employees in the bargaining unit. In other nrcumstances. these events might well have served to terminate any bility of finding a violation of Section 8(a)(5) and (I) of the Act based upon the closure. See The Lange Compan\', A Division of Garcia Corporation, 222 NLRB 558. 562-564 ( 1976); Joseph Macaluso, Inc.. dl h!a Lemon Tree. 231 NLRB 1168, 1178 ( 1977). However. the closure and ing in the instant case were designed and implemented as a "maneuver" to eliminate the Union as the bargaining sentative of the unit employees. Such a motive is tent with the principles of collective bargaining and, ther. demonstrates that Respondent Circle T had no intention of bargaining in a manner that would lead to preservation of its bargaining relationship with the L'nion and continued observation of its obligation to ahide by the terms of the 1976-79 agreement. Theref,Jre. I find that by  250 DECISIONS OF NATIONAL LABOR RELATIONS BOARD deciding to dose, by closing and by reopening the business. Respondents did violate Section 8(a)(5) and ( 1) of the Act. Tm: EFI-EC I OF II IE UNFAIR LABOR PRACTICES UPOS CoMMERCE The activities of Circle T Corporation and Meat Men. Incorporated, d/h/a Royal T Meat, set forth above. ring in connection with their operations, described above, have a close. intimate. and substantial relationship to trade, traffic. and commerce among the several States. and tend to lead. and have led, to labor disputes burdening and structing commerce and the free flow of commerce. CoNCLLSIOSS OF LAW 1. Circle T Corporation and Meat Men, Incorporated. d/h/a Royal T Meat are a single employer within the meaning of Section 2(2) of the Act, engaged in commerce and in a business affecting 
commerce within the meaning of Section 2(6) and (7) of the Act. 2. Meat Cutters Union Local 439, Amalgamated Meat Cutters and Butcher Workmen of North America. CIO. is a labor organization within the meaning of Section 2( 5) of the Act. 3. By dosing on May 20. 1977. and by discharging and refusing to reinstate employees of Circle T Corporation, Circle T Corporation and Meat Men. Incorporated, d/h/a Royal T Meat violated Section 8(a)(3) and (1) of the Act. 4. A unit appropriate for collective bargaining is: All maintenance men. meat cutters. beef breakers. hog cutters. poultry men, corned beef men. checkers. ping clerks. grinders. dicer/pork shop cutters, tice meat cutters. receiving clerks. order clerks. freezer 
men. choppers. mixers, cooler men. cryovac and vac machine operators. turntable take-off men. patty chine operators. order runners. wrappers. strappers. packers, cryovac sealers. common laborers. pnitors and deanup men employed hy employer-members of Associated \;teat and Food Suppliers of Southern fornia. mcluding CircleT Corporation and Meat Men. Incorporated. d/h/a Royal T Meat at their 5450 Olive Street. Montclair, California, facility: excluding office clerical employees. guards and supervisors as defined in the Act. 5. At all times material, Meat Cutters Union Local 439, Amalgamated Meat Cutters and Butcher Workmen of North America, AFL CJO. has been the exclusive tive-bargaining representative of the employees in the above-described umt within the meaning of Section 9(a) of the Act. 6. By deciding to close and hy closing Circle T tion on May 20. 1977. and hy opening Meat Men, rated, d/h/a Royal T Meat on July 5, 1977. without prior notification to Meat Cutters Union Local 439. mated \;teat Cutters and Butcher Workmen of ;\lorth America, AFI.-CIO. in an effort to terminate their existing bargaining relationship and to escape the obligations posed by their collective-bargaining agreement; hy failing and refusing to apply the terms and conditions of the cur-rent collective-bargaining agreement to the employees ployed by Meat Men. Incorporated. d/h/a Royal T Meat in the bargaining unit described in Conclusion of Law 4. above; hy repudiating the current collective-bargaining agreement; and by withdrawing recognition of Meat ters Union Local 439. Amalgamated Meat Cutters and Butcher Workmen of North America. AFL-CIO. as the bargaining representative of employees in the bargaining unit described in the Conclusion of Law 4. ahove.12 CircleT Corporation and Meat Men, Incorporated, d/h/a Royal T Meat have violated Section 8(a)(5) and ( 1) of the Act. 7. The aforesaid unfair labor practices aft'ect commerce within the meaning of Section 2(6) and (7) of the Act. Having found that CircleT Corporation and Meat Men, Incorporated, d/h/a Royal T Meat engaged in certain fair labor practices. I shall recommend that they he ordered to cease and desist therefrom and that they take certain affirmative action to effectuate the policies of the Act. Circle T Corporation and Meat \1en. Incorporated. d/h/a Royal T Meat shall he required to otrer immediate reinstatement to their former positions of employment or, if those positions no longer exist. to substantially equivalent positions. without prejudice to their semority or other nghts and privileges. to all employees terminated as a result of the May 20. 1977. closure of Circle T Corporation -including those employees who were subsequently hired on and after July 5. 1977. since. as discnminatees. they are entitled to ofters of reinstatement and not simply offers of ment. D.R.C. Incorporated, era! .. 233 NLRB 1409, 1421 ( 1977); Colorflo Decorator Products, Inc., 228 NLRB 408, 420 ( 1977) · dismissing, If necessary. anyone who may have heen assigned or hired to perform the work which they had been performing prior to their terminatiOn on May 20. 1977.11 CircleT Corporation and Meat Men. Incorporated. d/h/a Royal T Meat shall he required to make these ployees whole for any loss of earnings they may have tered hy reason of their unlawful terminations. with pay tn he computed on a quarterly basis. making deductions for interim earnmgs. F. J1l Woolworth Complll1)', 90 NLRB 289 ( 1950), and. additionally. shall he required to make whole all employees for any losses sustained hy the failure to apply the terms and conditions of the 1976 79 collective-bargaining agreement to employees working for Meat Men. Incorporated. d/h/a Royal T Meat on and after July 5. 1977. In both classes of cases. interest is to he paid 12 Although there no allegatwn m the complamt that recogn1t10n was w1thdrawn unlawfully and the General does nnt urge that such a vtolat!On he found. 11 ts a matter whtch "part and parcel of dent's] perm!en! an!JUmon campa1gn." was "fully ii!Jga!ed a! the heanng." .1nd was a matter con<.:ernmg whtch Respondents "had ample opportumty \l) ofl"er, and m fact did offer, evidence on !hiS porn!." Seem1ngly. therefore, the Board deems such situattons to reqUire provtstun of an appropnatc remedy. Alexander Dawson, Inc dlh!u Alexander'!l Rt:H{Wf(mr und Lounx('. 22g t>;LRB \68 (1977): GTE Autumalic Electnc, Inc, \96 Nt.RB 902 119721. Contra: Medic.ne Bow Coal Compam, 217 Nt.RB '131. fn. 2(!975): Ruh· man-Gordman Stores, Inc, 220 N t.RB 453, fn. I. (1975). 1' Although the General reque!>H. an order plat.:tng any former employees of Cirde T Cnrporatton who 1.:annot he dna ttal h1nng !Jst, sU(.:h <Jn order appear..; to he unwarranted 10 the smce the employment complement at the ttme of the heanng bered the as 11 was on May 20. ll177. Thu!>, for all of the should they to return  GREIF BROS. CORPORATION 251 on the amounts owing and 1s to be computed in the manner prescribed in F. W. Woolworth, supra, and Florida Steel Corporation, 231 NLRB 651 (1977). See. generally. /si.1 Plumhing & Heating Co., 138 NLRB 716 (1962). ment denied on different grounds 322 F.2d 913 (C.A. 9. 1963 ); see. general!). Los Angdes .\1arine Hardware, supra. Upon the foregoing findings of fact. and conclusions of law. and upon the entire record. and pursuant to Section IO(c) of the Act. I hereby issue the following recommend: ORDER" The Respondents. Circle T Corporation and Meat Men. Incorporated. d/b/a Royal T Meat. their officers. agents. successors. and ass1gns. shall: I. Cease and desist from: (a) Refusing to recognize and to bargain collect1vel) with Meat Cutters Lnion Local 439. Amalgamated Meat Cutters and Butcher Workmen of North America. CIO. as the exclusive bargaimng representatives of their employees in the bargaining unit heretofore found priate in Conclw.10n of Law 4, above. (h) Deciding to close. closing. and reopening facilit1es under a different name without prior notification to Meat Cutters Lnion Local 439. Amalgamated Meat Cutters and Butcher Workmen of North America. AFL-CIO. in an fort to termmate their existing bargaining relationship and to escape the obligations imposed by their gaining agreement. (c) Failing and refusing to apply to all their employees 111 the aforesaid contractual bargaining umt all terms and ditions of the current collective-bargaining agreement. sent express written consent of Meat Cutters Union Local 439, Amalgamated Meat Cutters and Butcher Workmen of North America. AFL-CIO. (d) Terminating operations. replacing. dtscharging. or otherwise discrimmating against employees with regard to hire or tenure of employment or any term or condition of employment for engaging in activities on behalf of a labor orgamzation or for engaging in activity protected by tion 7 of the Act. (e) In any other manner interfering with. restrammg. or coercing employees in the exerc1se of any right guaranteed them by Section 7 of the Act. 2. Take the followmg affirmative act1on which is sary to effectuate the purposes of the Act: (a) Upon request. recognize and hargam collectively with Meat Cutters Limon Local 439, Amalgamated Meat Cutters and Butcher Workmen of North America. CIO, as the exclus1ve hargaming representative of their ployees employed in the bargaining unit heretofore found appropriate in Conclus1on of Law 4. above. (h) Apply the terms and conditions of the current tive-hargatning agreement with Meat Cutters Umon Local 439. Amalgamated \leat Cutters and Butcher Workmen nf 1' In the event no e\emplllm' are tiled "' pwv1ded hy Sec IU2.4o t>f the Ruleo., .tnd Regulauons ot the r\at1onal Lahor Rela11ons Board. the finJmp. and rel.."nmmendeJ Order ht·reJn :-.hall. prov1Jed 111 Sec 102 48 of the Rule:-. and he adopted the Board and hel:ome finJmg,, .. md Orde-r .. tnd all ohJel'tJon:-. thereto he deemed waJved tor all 238 NLRB No. 27 North America, AFL-CIO. to their employees employed 111 the aforesaid contractual bargaming unit. (c) Make whole employees for any loss of pay or benefits which would have accrued to them under the bargaining agreement but for the failure to continue ing its terms and conditions to employees employed 111 the aforesaid contractual hargaimng unit. (d) Offer to all employees terminated as a result of the closure of the Oltve Street facility on May 20. 1977. diate and full reinstatement to their former pmillnns of ployment dismissing, if necessary. anyone who may have been h1red to perform the work that they had been forming prior to the date on which they were term111ated or. 1f the1r former positions no lnnger e.x1st. to substantially equivalent positions, without preJUdice tn thetr seniority or other rights and privileges. and make them whole for any loss of pay and benefits they may have suffered as a result of the discrimination. in the manner set forth a hove 111 the section entitled "The Remedy." (e) Preserve and. upon request. make available to the Board or its agents all payroll and other records necessary to compute the backpay and reinstatement nghh set forth in The Remedy section of this Decision. (f) Post at the Montclair. California. facility cop1es of the attached notice marked "Appendix."" Cop1es of the liCe. on forms provided by the Regional Director fur ginn 31. after hemg duly signed by the authonzed sentative of Circle T Corporation and Meat Men. Incorporated. d/b/a Royal T Meat. shall he posted by spondents immediately upon receipt thereof and be tained by them fur 60 consecutive days thereafter. m splcunus places, including all places where not1ces to employees are customarily pusted. Reasonable steps shall he taken by CircleT Corporation and Meat Men. rated. d/b/a Royal T Meat to ensure that said nut1ces are not altered. defaced. or covered by any other matenal. (g) Notify the Regional D1rector for Regwn 31. 111 ing. within 20 days from the date of this Order. what steps Respondents have taken to comply herewith. 11 In the event that thiS Order" enforced hy a Judgment of at "niled St.lle' Court of Appeals. the words m the notice readmg "'Posted hy Order of the Nallonal Labor Relatwns Board"' read "Posted to a Judgment ,,f the Umted Stales Court of Appeab Enfomng an Order llf ohe '-lat1nnal Lahor Relatwns Board."' APPE1"DIX No!ICI To PosiEI> HY ORDER 01· Ill!· NA 1 IO:-o;AI. LABOR RI·.I.A 11o:-o;s BoAR I> An Agency of the L'n1ted States Government The National Labor Relations Act, as amended. gl\es all employees the follow111g rights: To organize themselves To form. JOin. m support umons To bargain as a group through a representative they clwose To act together for collectiVe bargauung or other mutual atd or protectlllll  252 DECISIONS OF NATIONAL LABOR RELATIONS BOARD To refrain from any or all such activities except to the extent that the employees' bargaining ative and employer have a collective-bargaining agreement which imposes a lawful requirement that employees become union members. In recognition of these rights, we hereby notify our employees that: WE WILL MJT refuse to recognize and bargain tively with Meat Cutters Union Local 439, mated Meat Cutters and Butcher Workmen of North America. AFL CIO. as the exclusive bargaining sentative of our employees in the following appropriate unit: All maintenance men, meat cutters, beef breakers, hog cutters, poultry men, corned beef men, checkers, shipping clerks. grinders, dicer/pork shop cutters, apprentice meat cutters, receiving clerks, order clerks, freezer men, choppers. mixers, cooler men, 
cryovac and vac machine operators, turntable off men. patty machine operators, order runners, wrappers. strappers. packers, cryovac sealers, mon laborers. janitors and cleanup men employed by employer-members of Associated Meat and Food Suppliers of Southern California, including Circle T Corporation and Meat Men, Incorporated, d/b/a Royal T and their 5450 Olive Street, clair, California. facility: excluding office clerical employees, guards and supervisors as defined in the Act. W1c WILL i"O 1 decide to close. close. or reopen our facility under a different name without prior tion to Meat Cutters Union Local 439, Amalgamated Meat Cutters and Butcher Workmen of North ica. AFL-CIO. in an effort to terminate our bargaining relationship and to escape the obligations imposed by our collective-bargaining agreement with that labor ganization. WI: WILL I fail and refuse to apply to our ees in the above-described bargaining unit all the terms and conditions of our current collective-bargaining agreement, absent written consent of Meat Cutters Union Local 439, Amalgamated Meat Cutters and Butcher Workmen of North America, AFL-CIO. WE WILL NOT terminate our operations, replace you. discharge you or otherwise discriminate against you for engaging in activities on behalf of Meat Cutters Union Local 439, Amalgamated Meat Cutters and Butcher Workmen of North America. AFL-CIO, or any other labor organization. WE WILL in any other manner interfere with. restrain. or coerce you in the exercise of your rights under the National Labor Relations Act as set forth above. WE WILl. recognize and bargain collectively with Meat Cutters Union Local 439. Amalgamated Meat Cutters and Butcher Workmen of North America. AFL-CIO, as the exclusive collective-bargaining resentative of all employees in the above-described bargaining unit. WE WILL apply the terms and conditions of our rent collective-bargaining agreement with Meat ters Union Local 439, Amalgamated Meat Cutters and Butcher Workmen of North America, AFL-CIO, to all our employees in the above-described bargaining unit. WE WILL make whole all employees for any losses sustained by our failure to apply the terms and tions of our collective-bargaining agreement with Meat Cutters Union Local 439, Amalgamated Meat Cutters and Butcher Workmen of North America. AFL-CIO. WE WILL offer immediate and full reinstatement to all employees who were terminated as a result of the closure of our Olive Street facility on May 20. 1977, to their former positions of employment (dismissing, if necessary, anyone who may have been hired or signed to perform the work which they had been forming prior to the time they were terminated) or, if their former positions no longer exist, to substantially equivalent positions, without prejudice to their ity or other rights or privileges, and make them whole for any loss of pay they may have suffered as a result of our discrimination. CIRCLE T MEAT ME:-:, RATED n/s/ A RoYAL T 